13 N.J. 308 (1953)
99 A.2d 515
RAYMOND L. KELLY, PETITIONER-RESPONDENT,
v.
MICHAEL DEMPSEY, TRADING AS DEMPSEY'S TAVERN, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued September 21, 1953.
Decided September 28, 1953.
*312 Mr. Arthur F. Mead argued the cause for the appellant (Messrs. Cox & Walburg, attorneys).
Mr. William T. Wichmann argued the cause for the respondent (Messrs. Wise & Wise, attorneys).
PER CURIAM.
The judgment appealed from is affirmed for the reasons expressed in the opinion of Judge Francis in the Superior Court, Appellate Division.
For affirmance  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  7.
For reversal  None.